Electronically Filed
                                                         Supreme Court
                                                         SCPW-XX-XXXXXXX
                                                         24-JAN-2019
                                                         12:13 PM

                          SCPW-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


     MILAGROS LEANO CASTRO and BENNY F. CASTRO, Petitioners,
                                 vs.

  THE HONORABLE JEANNETTE H. CASTAGNETTI, Judge of the Circuit
 Court of the First Circuit, State of Hawai#i, Respondent Judge,

                                 and

 U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR STRUCTURED ASSET
INVESTMENT LOAN TRUST MORTGAGE PASS-THROUGH CERTIFICATES, SERIES
2006-4; OWAWA HOMEOWNERS’ ASSOCIATION; CACH, LLC; ASSOCIATION OF
 APARTMENT OWNERS OF VALLEYVIEW MELEMANU WOODLANDS, Respondents.


                         ORIGINAL PROCEEDING
                        (CIV. NO. 14-1-0808)

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
                     AND WRIT OF PROHIBITION
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of petitioners Milagros Leano Castro

and Benny F. Castro’s “Real Emergency Petition for a Writ of

Mandamus with Prohibition and Prayer for Restraining Order and

Permanent Injunction,” filed on December 31, 2018, and the

“Amended Real Emergency Petition for a Writ of Mandamus with

Prohibition and Prayer for Restraining Order and Permanent

Injunction,” filed on January 17, 2019, the respective supporting

documents, and the record, it appears that petitioners, who

currently have an appeal pending in CAAP-XX-XXXXXXX, fail to
demonstrate that they have a clear and indisputable right to the

relief requested from this court and that they lack alternative

means to seek relief.   Petitioners, therefore, are not entitled

to the requested extraordinary writ.   See Kema v. Gaddis, 91

Hawai#i 200, 204-05, 982 P.2d 334, 338-39 (1999) (a writ of

mandamus is an extraordinary remedy that will not issue unless

the petitioner demonstrates a clear and indisputable right to

relief and a lack of alternative means to redress adequately the

alleged wrong or obtain the requested action; such a writ is not
intended to supersede the legal discretionary authority of the

lower court, nor is it intended to serve as a legal remedy in

lieu of normal appellate procedures); Gannett Pac. Corp. v.

Richardson, 59 Haw. 224, 226, 580 P.2d 49, 53 (1978) (a writ of

prohibition is an extraordinary remedy; it is not meant to serve

as a legal remedy in lieu of normal appellate procedures).

Accordingly,

          IT IS HEREBY ORDERED that the petition for writ of

mandamus is denied.

          DATED: Honolulu, Hawai#i, January 24, 2019.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Michael D. Wilson




                                 2